EXAMINER’S AMENDMENT
The Applicant’s amendment dated 7/11/2022 has been entered and fully considered. Claims 1, 12, and 16 have been amended by the Applicant. Withdrawn method claim 8 has been cancelled by the Examiner. Withdrawn species claim 7 is hereby rejoined by the Examiner.
Claims 1-7 and 9-19 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to Invention II, non-elected without traverse.  The Examiner notes that method claim 8 does not recite the allowable limitation as described below. Accordingly, claim 8 is cancelled.
Claims 1-6 and 9-19 are allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A (apparatus claim 6) and Species B (apparatus claim 7), as set forth in the Office action mailed on 7/21/2020, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8 has been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment to claim 16 overcame the objection previously set forth in the non-final office action of 6/9/2022.
The closest prior arts to independent claims 1, 12, and 16 were SATO (JP-2014150219-A and its English translation), hereinafter SATO in view of BARRON (US-2006/0196858), hereinafter BARRON.
Regarding independent claims 1, 12, and 16, combination of SATO and BARRON discloses a laser processing apparatus that comprises of a chuck table for holding a workpiece on a holding surface, a laser beam unit configured to apply a laser beam to the workpiece, a camera unit configured to capture an image of the workpiece, and a rotating unit for rotating the chuck table about its central axis.
The combination above also discloses that the chuck table includes a porous glass plate as the holding surface, a glass frame made of a non-porous material having a recess for receiving the porous glass plate, and a transfer path for transferring a negative pressure to the porous glass in the recess.
Additionally, the combination above teaches that the workpiece has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate, said glass frame has an inner portion radially inward from an outer peripheral edge of said recess, and said glass frame transmits therethrough illuminating light emitted by said camera unit.
The combination above, however, fails to disclose that the rotating unit is attached directly to a bottom surface of said glass frame. The rotating unit of SATO is attached to a support below the illuminating lights and cannot be relocated to the bottom surface of the glass frame.
Also, one having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed.
Claims 2-7, 9-11, 13-15, and 17-19 are dependent on claims 1, 12, and 16; therefore, they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748